DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10, line 2, quotation marks to the phrase “left-hand” are improper and should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 12, 13, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, concerning the following:
In claim 4, recitation of “each of the channels” renders the claim indefinite since the subject matter of “each of the channels” does not differentiate, or identify, between the plurality of channels of the outer side (in claim 3, the plurality of channels of the first clamp member (claim 1), or the plurality of channels of the second clamp member (claim 1), established in the claims depending directly, or indirectly, therefrom.  (Claim 6 is rejected with claim 4 since claim 6 depends from claim 4, and therefore, inherits the above rejection to claim 4.) 
In claim 5, recitation of “the channels” renders the claim indefinite since the subject matter of “the channels” does not differentiate, or identify, between the plurality of channels of the outer side (in claim 3, the plurality of channels of the first clamp member (claim 1), or the plurality of channels of the second clamp member (claim 1), established in the claims depending directly, or indirectly, therefrom.  (Claim 6 depends from claim 4
In claim 12, recitation of “each of the channels” renders the claim indefinite since the subject matter of “each of the channels” does not differentiate, or identify, between the plurality of channels of the outer side (in claim 11, the plurality of channels of the first clamp member (claim 8), or the plurality of channels of the second clamp member (claim 8), established in the claims depending directly, or indirectly, therefrom.  For the purpose of this Office action, the subject matter of pertaining to the phrase “each of the channels” has been considered to correspond to the channels of the outer side of the first clamp member.
In claim 13, recitation of “the channels” renders the claim indefinite since the subject matter of “the channels” does not differentiate, or identify, between the plurality of channels of the outer side (in claim 11, the plurality of channels of the first clamp member (claim 8), or the plurality of channels of the second clamp member (claim 8), established in the claims depending directly, or indirectly, therefrom.  For the purpose of this Office action, the subject matter of pertaining to the phrase “the channels” has been considered to correspond to the channels of the outer side of the first clamp member.
In claim 18, recitation of “each of the channels” renders the claim indefinite since the subject matter of “each of the channels” does not differentiate, or identify, between the plurality of channels of the outer side (in claim 17), the plurality of channels of the first clamp member (claim 14), or the plurality of channels of the second clamp member (claim 14), established in the claims depending directly, or indirectly, therefrom.  For the purpose of this Office action, the subject matter of pertaining to the phrase “each of the channels” has been considered to correspond to the channels of the outer side of the first clamp member.
In claim 19, recitation of “the channels” renders the claim indefinite since the subject matter of “the channels” does not differentiate, or identify, between the plurality of channels of the outer side (in claim 17), the plurality of channels of the first clamp member (claim 14), or the plurality of channels of the second clamp member (claim 14), established in the claims depending directly, or indirectly, therefrom.  For the purpose of this Office action, the subject matter of pertaining to the phrase “the channels” has been considered to correspond to the channels of the outer side of the first clamp member.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Newhall (U.S. Patent No. 899,757).
Newhall (‘757) discloses a wire rope clamp assembly (shown in Figs. 1-5) [* for use with an elevator], the wire rope clamp assembly comprising:
a first clamp member (1) having a plurality of channels ( configured [* to receive one or more suspension members (10, 10)], the plurality of first clamp member channels (8, 8) having a plurality of surface structures (11) [* configured to engage lays of the one or more suspension members(10, 10)];
a second clamp member (9) configured for attachment to the first clamp member, the second clamp member (9) having a plurality of channels (12) configured [* to receive the one or more suspension members (10, 10)], the plurality of second clamp member channels (12, 12) having a plurality of surface structures (11) [* configured to engage lays of the one or more suspension members (10, 10, as depicted in Fig. 2)];
wherein the plurality of surface structures (11, 11) for the first and second clamp member channels (8, 8, 12, 12) are aligned (i.e., surface structures 11, 11 are longitudinally aligned along a twist at each of the contacts points of teeth 11 contacting cables 10, as shown in Fig. 2) with a twist of a plurality of lays forming the one or more suspension members (10, 10); 

{*Examiner’s note*:  the above (and below) statements in brackets [ ] are examples of intended use failing to limit the structure of the claimed invention. The prior art must only be capable of performing said functional recitations to be applicable and in the instant case, the prior art of Newhall (‘757) is indeed capable. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  In the instant claim(s), Newhall (‘757) is capable of performing the above listed functional recitation, such as being capable of receiving  one or more suspension members (10, 10).}

(concerning claim 10) the plurality of lays forming the one or more suspension members have a left-hand twist, as depicted in Fig. 2);
(concerning claim 11) the first clamp member (1) includes an outer side (outer side is viewed in Fig. 3) and an inner side (inner side includes channels 8, 8), and wherein the outer side includes a plurality of channels (channels defined between facing lug pairs 6, 6 and recesses 2, 2, 2, as shown in at least Figs 1 and 4);
(concerning claim 12, as best understood) each of the channels (of the outer side of the first clamp member) includes a plurality of apertures (recesses 2, 2, 2), each configured to receive a threaded fastener (e.g., fasteners 13 and/or 19) therethrough; and
(concerning claim 13, as best understood) the channels (of the outer side of the first clamp member) are configured to prevent rotation (via annular recesses 7, such that “the stud will be so firmly secured in the aperture 2 and the annular recess 7 that it would have no relative rotation with relation to the back 1"; lines 74-77) of the threaded fasteners (e.g., fasteners 13 and/or 19).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Newhall (‘757) in view of Morell (U.S. Patent No. 3,879,147).
Newhall (‘757) discloses the claimed wire rope clamp assembly, except for wherein the surface structures for the first and second clamp member channels are grooves.  
Morell (‘147) teaches a wire rope clamp assembly having improved surface structures defined by the each of the clamp members a, a’ include a helically grooved inner surfaces 4 (Fig. 2), where “The helical pitch of the grooves of the surface 4 is chosen to correspond substantially to that of the piles of the cable …., so that the piles fit the grooves” (col. 2, lines 39-42). 
Thus, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, for the surface structures for the first and second clamp member channels of Newhall (‘757) being grooves, by substituting the gripping teeth 11 of channels of each of the clamp members of Newhall (‘757) with the helical grooves 4 taught by Morell (‘147), in order to provide an “excellent” (read col. 3, lines 16-22) enhanced “gripping action” between the cable and the clamping members.  Furthermore, by providing the helical grooves taught by Morell (‘147), one of ordinary skill in the art before the effective filing date of the invention would appreciate the helical grooves providing a greater surface contact with the lays of the wire rope, as compared with the teeth 11, thereby resulting in a greater gripping of the wire rope, and an expectation of eliminating any slippage of the wire rope relative to the clamp members.
Allowable Subject Matter
Claims 1-7, 14-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Concerning claims 1-7, the prior art of record fails to suggest of make obvious, the claimed wire rope clamp assembly, viewed as a whole, requiring wherein the plurality of surface structures for the first and second clamp member channels are multidirectional, in combination with the other limitations of the claim(s).
Concerning claims 14-17 and 20, the prior art of record fails to suggest of make obvious, the claimed wire rope clamp assembly, viewed as a whole, requiring wherein the plurality of fastening elements are positioned on both sides of each of the one or more suspension members, in combination with the other limitations of the claim(s). 
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4, 5, 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Analogous wire rope clamping devices are represented by Manabe et al. (U.S. Patent No. 9,562,321), Stahl (U.S. Patent No. 2,025,556), De Witt (U.S. Patent No. 928,367), and Jobin  et al. (U.S. Patent No. 5,794,897). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677